—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Bárbaro, J.), rendered October 7, 1997, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the cumulative effect of prosecutorial misconduct and judicial error constituted reversible error is unpreserved for appellate review (see, CPL 470.05 [2]; People v Ali, 207 AD2d 899). In any event, the comments made by the prosecutor during summation were largely proper responses to the defense counsel’s summation, which challenged the credibility of the People’s witnesses (see, People v Dhan, 271 AD2d 452). Any prejudice which may have resulted from improper comments was ameliorated by the trial court’s curative instructions (see, People v Ferguson, 82 NY2d 837, 838).
The defendant’s remaining contentions do not require reversal. Santucci, J. P., Sullivan, Friedmann and Smith, JJ., concur.